Title: To Thomas Jefferson from John Brice, Jr., 25 April 1807
From: Brice, John, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Custom HouseBaltimore 25 Apr 1807
                        
                        I have just received your Letter of the 21 Inst to the Collector in his temporary absence, which I opened
                            pursuant to his instructions.—
                        As the Collector was anxious to hasten the conveyance of your Two Boxes of Macaroni & cheese without
                            waiting for an Invoice, I had them shipped on board the Schooner Polly & Nancy, Is Keith Master for Washington,
                            which vessel sailed on Thursday last, and inclosed you a Bill of Loading therefor
                        If you will be pleased to have the weight ascertained when they get to hand the Collector can correctly
                            ascertain the duties therefrom—
                        The Box of Seeds for Madam de Tessé I had shipped on board the Ship Erin W Stevenson Master for Bordeaux,
                            which will Sail tomorrow.—
                        The Letters sent to the Collector to accompany the Box I inclosed together with a Bill of Loading, to Mr.
                            Lee.—which I put into the hands of the Captain this morning.—
                        In case you should intend writing to Mr. Lee I send you a triplicate Bill of Loading
                        with great respect I am Sir Your mo ob serv
                        
                            Jno Brice Jr
                            
                            D Coll
                        
                    